Citation Nr: 1313022	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for varicose veins of the right leg.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  

The Board initially denied the claims currently on appeal in July 2001.  However, this decision was subsequently vacated following a December 2001 video conference hearing.  The claim was again denied by the Board in June 2002, and the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court then granted a Joint Motion for Remand submitted by the parties and vacated the June 2002 Board decision.  The Board has since remanded this case in April 2004, May 2005, September 2007, January 2010, March 2011, December 2011, and most recently October 2012.  

The Veteran's Law Judge who conducted the previously noted December 2001 video conference hearing left the Board during the pendency of the Veteran's claim.  He subsequently testified at a hearing at the RO in Montgomery, Alabama before the undersigned Acting Veterans Law Judge in June 2011.  A written transcript of this hearing has been prepared and associated into the evidence of record.  

The Board notes that the Veteran requested that he be scheduled for another hearing regarding the issues currently on appeal in March 2013.  However, the Veteran has already had a hearing on the issues currently on appeal and no good cause has been shown for the need for a second hearing on these issues.  As the Veteran has already provided testimony at a hearing before the undersigned on these issues, and there is no good cause shown to justify a second hearing, the Board denies the March 2013 request for a second hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within the VA benefits system, the Board is the final trier of fact.  McBurney v. Shinseki, 23 Vet.App. 136, 139 (2009).  

In a remand dated December 2011, the Board made a specific finding that the Veteran had presented competent evidence suggesting that his service-connected right leg varicose veins interfered with his employability in ways not contemplated by the schedular criteria.  

Additionally, the Board explicitly found that the criteria for referral of the case to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) were met.  

As such, the Board instructed the RO/AMC to refer this case to the the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

The Board remanded this claim again in October 2012 due to the AMC's failure to refer this case to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The case has now been returned to the Board.  The AMC again has again failed to refer this case to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  As reason therefore, the AMC made a factual finding that review of all the evidence received did not disclose any unusual or exceptional circumstances, such as those involving marked interference with employment or frequent periods of hospitalizations, to warrant extrascedular referral.  

Quite simply, the Board's factual and legal determination in December 2011 cannot be overturned by the AMC with the receipt of new evidence.  The case must be returned for non-compliance with prior remand directives. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is hereby notified that the Board is the final trier of fact in the VA benefits system, and that the Board found in the December 2011 remand that the criteria for referring this claim to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) have been met.

The RO/AMC MUST refer this claim to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  A failure to refer this claim will result in further remand.

2.  Thereafter, if the decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



